Citation Nr: 0948111	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-35 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y.  Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Louisville, Kentucky, which denied the Veteran's 
claim for service connection for PTSD.  

In November 2006, the Veteran requested the opportunity to 
testify at a video hearing at the Louisville RO before a 
member of the Board.  In January 2009, he was notified that a 
hearing had been scheduled for later that month.  The 
Veteran, however, failed to report for the hearing and in 
February 2009, submitted a request to have his hearing 
rescheduled.  In February 2009, he was notified that a 
hearing had been scheduled for March 2009.  The Veteran, 
however, again failed to report for his scheduled hearing.  
His hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2009).


FINDING OF FACT

The Veteran did not engage in combat, and there is no 
corroboration or verification of the occurrence of the 
Veteran's claimed in-service stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated December 
2003 and March 2007.  The RO informed the appellant of the 
types of evidence needed in order to substantiate his claim 
for service connection; the division of responsibility 
between the appellant and VA for obtaining the required 
evidence; and the RO requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  
Additionally, the letters advised the Veteran of the need to 
provide detailed information regarding his claimed in-service 
stressors, and provided him with a questionnaire to assist 
him in providing such information.

On March 3, 2006, during the pendency of the Veteran's claim, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in letters dated March 2006 and March 
2007.  To the extent there was any error in the timing of 
such notice, however, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned in 
regard to these matters are rendered moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, and 
post-service private and VA Medical Center ("VAMC") 
treatment reports.  Additionally, the claims file contains 
the Veteran's statements in support of his claims.

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board has determined that VA had no duty to provide a VA 
medical examination or opinion with respect to the Veteran's 
claim for service connection for PTSD.  As discussed in 
greater detail below, although the record reflects that the 
Veteran has a current diagnosis of PTSD, the Veteran's 
currently-diagnosed PTSD is not at issue.  Rather, the claims 
folder contains no evidence that he served in combat during 
active military service, or establishes verification of any 
of his claimed in-service stressors.  Thus, in the absence of 
such evidence, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran; service connection therefore cannot be established 
for the claimed disability.  Accordingly, the Board finds 
that an etiology opinion is not necessary.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In addition, the Board concludes that all reasonable efforts 
to develop evidence for the record have been made.  In 
September 2006, the Veteran's reported stressors were 
provided to the U.S. Army and Joint Services Records Research 
Center ("JSRRC").  Later that month, the JSRCC responded 
that his claimed stressors could not be verified.  After 
receiving additional statements from the Veteran, the RO sent 
the Veteran a letter in March 2008 informing him that, 
although he stated that he served on temporary duty ("TDY") 
with the 315th Transportation Company, a review of his 
service personnel records indicated that he had actually been 
assigned to the 618th Maintenance Company; he was asked to 
provide any evidence he may have that could verify his 
service with the 315th.  The Veteran subsequently submitted 
an additional statement that was essentially duplicative of 
his previous information.  In April 2008, a JSRRC Coordinator 
concluded that the information provided was insufficient to 
allow for any further research to be conducted.  

In light of the requests for information sent by the RO to 
the Veteran, the personnel records only confirming service in 
the 618th Maintenance Company, and the lack of sufficient 
detail regarding his stressors so as to allow for further 
attempt at verification, the Board finds no basis for further 
pursuit of verification.  38 C.F.R. § 3.159(c)(2) and (3).  
In essence, no further notice or assistance is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The Board has considered the representative's request to seek 
verification as to whether the Veteran served with the 359th 
Transportation Company, as that company was identified as the 
source of a letter sent from the Veteran to a relative during 
his service in Vietnam.  However, the Veteran has not alleged 
that any of his claimed in service stressors occurred while 
serving with the 359th Transportation Company.  Furthermore, 
even if the Veteran intended to assert that his stressors 
occurred while serving with the 359th instead of the 315th, as 
will be discussed below, the Board finds that the 
descriptions of his stressors are for too general and not of 
the type that are not independently verifiable.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009). 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009).  Otherwise, the 
law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2009); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id. Service department 
evidence that a veteran engaged in combat or that a veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau at 395-396; Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).  Because the question of whether a 
veteran was exposed to a stressor in service is a factual 
one, VA adjudicators are not bound to accept uncorroborated 
accounts of stressors or medical opinions based upon such 
accounts. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).

III.  Analysis

The Veteran claims entitlement to service connection for PTSD 
as a result of military service during the Vietnam Era and 
claims three distinct stressor events.  First, he states 
that, while serving in the Republic of Vietnam in a truck 
convoy in An Kay, he was exposed to the bodies of dead Viet 
Cong soldiers, many with their heads blown off.  See stressor 
statement, February 2004.  Second, he asserts that, while 
serving with the 315th Transportation Unit, his truck broke 
down near a bridge one night and he had to remain with the 
driver over night, during which time, they cam under heavy 
enemy fire.  See statement, March 2008.  Third, he contends 
that, while driving in truck convoys, he was placed on guard 
duty around a perimeter during a battle.  See VA Form 9, 
November 2006.  The Veteran contends these experiences caused 
or contributed to his PTSD, which he reports is manifested by 
such symptoms as nightmares, flashback, depression, anxiety, 
fear, isolation, panic attacks and hypervigilance.

As an initial matter, the Board notes that the Veteran has a 
current medical diagnosis of PTSD.  This diagnosis has been 
attributed, at least to some extent, to the Veteran's account 
of his military service.  See, e.g., Dr. Rosa Riggs treatment 
report, May 2004; Dr. Ronald Mann treatment report, October 
2004 - March 2005.  His current VA outpatient treatment 
records also show that he has been treated for PTSD in the 
mental health clinic.  Therefore, the Board acknowledges that 
the Veteran has a current diagnosis of PTSD.

The crucial inquiry, therefore, is whether the Veteran has 
established an in-service stressor and a medical link between 
a verified in-service stressor and his current PTSD.

As noted above, the Veteran has alleged enemy fire exposure.  
A review of his service personnel records reveals that he 
served in the Republic of Vietnam from March 1967 to March 
1968.  His DD 214 indicates that his military occupational 
specialty ("MOS") was crane shovel operator and he was 
assigned to the 618th Maintenance Company.  Although the 
Veteran's DD 214 shows that he was awarded that Vietnam 
Service and Vietnam Campaign Medals, the Board notes that 
these citations were awarded to military personnel who served 
in direct support of operations during the Vietnam War.  
Neither the Veteran's DD 214, nor his DA 20 provide any 
evidence of combat service, nor do they indicate that he 
received any decorations, medals, commendations, etc. that 
would confirm combat service.  Based on the foregoing, the 
Board concludes that the Veteran did not engage in combat, 
and there must be credible supporting evidence of record that 
the alleged stressors actually occurred.

In this regard, the Board notes that the aforementioned VCAA 
letters requested that the Veteran detail his specific 
alleged stressors, including specific dates and locations.  
However, the Veteran had repeatedly submitted statements 
providing very general geographic locations, such as serving 
in a truck convoy en route from An-Kay (An Khe) to Dak To, 
and staying overnight near a bridge and checkpoint.  See VA 
0781, March 2008.  He also said that he drove as far as the 
Central Highlands and Pleiku, near Kotum (Kontum), during 
which time, he was exposed to combat/enemy fire.  See VA Form 
9, November 2006.  However, he did not report that there were 
any American casualties among the members of his convoy.  As 
discussed in detail although his service in the 618th units 
was verified, based on his service personnel records, the 
Veteran also claimed that he served on TDY with the 315th 
Transportation Company.  Such service is not reflected in his 
personnel records.  However, even assuming such service with 
the 315th, the Board notes that his claimed stressors 
regarding see dead bodies and coming under random enemy fire 
while on convoy are too general and not of the type of 
experiences that are independently verifiable.  Accordingly, 
inasmuch as the Veteran's MOS was not a military occupation 
ordinarily associated with combat, the claimed in-service 
stressors require corroboration, and, in this case, his 
claimed in-service stressors cannot be verified.

In addition to the Veteran's statements, the Board has also 
considered the February 2004 statement submitted by the 
Veteran's wife, in which she stated that the Veteran has 
experienced many years of nightmares, flashbacks, and other 
symptoms of PTSD.  However, while her statement is competent 
lay evidence as to what she witnessed with her senses, i.e., 
the Veteran's PTSD symptomatology (see Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005)), her statement in 
and of itself does not constitute independent, verifiable 
evidence establishing the occurrence of his claimed 
stressors.  

While the Board recognizes the Veteran's sincere belief in 
his claim, there is no evidence corroborating his accounts of 
his claimed non-combat stressor incidents, as required under 
38 C.F.R. § 3.304(f).  Without a corroborated in-service 
stressor incident, even assuming a current diagnosis of PTSD, 
the claim must fail.  Accordingly, the claim is denied, as 
the preponderance of the evidence is against a finding that 
the Veteran engaged in combat with the enemy while on active 
duty and there is no independent verification of his reported 
in-service stressors.  In reaching its conclusion, the Board 
has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


